Citation Nr: 9925374	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  98-07 007A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a waiver of the recovery of an overpayment of 
Department of Veterans Affairs (VA) improved pension benefits 
in the amount of $26,417.60.

(The issues of entitlement to service connection for post-
traumatic stress disorder and whether new and material 
evidence has been submitted to reopen the claim for service 
connection for an acquired psychiatric disorder other than 
post-traumatic stress disorder are the subject of a separate 
decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from September 1948 to May 
1952.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision of the Committee 
on Waivers and Compromises (Committee) of the Regional Office 
(RO) of the VA in Huntington, West Virginia.  The notice of 
disagreement was received in January 1998.  The statement of 
the case was mailed in May 1998.  The substantive appeal was 
received in May 1998.


FINDINGS OF FACT

1.  The overpayment of VA improved pension benefits in the 
amount of 26,417.60 was not due to the veteran's fraud, 
misrepresentation or bad faith.

2.  Recovery of the overpayment in the amount of 26,417.60 
would not be against equity and good conscience since the 
creation of the debt was solely the veteran's fault; since 
withholding of benefits or recovery would not nullify the 
objective for which benefits were intended; since the veteran 
would be unjustly enriched if the benefits were not recovered 
and since failure to make restitution would result in unfair 
gain to the veteran; since the veteran did not change his 
position to his detriment and reliance on these VA benefits 
does not result in relinquishment of a valuable right or 
incurrence of a legal obligation; and since there is no 
financial hardship.  


CONCLUSION OF LAW

The overpayment was not due to fraud, misrepresentation or 
bad faith of the veteran; however, recovery of the 
overpayment of VA improved pension benefits in the amount of 
$26,417.60 would not be against equity and good conscience 
and, therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) 
(West 1991); 38 C.F.R. §§ 1.963(a), 1.965(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim as to this issue is well-grounded within 
the meaning of 38 U.S.C.A. § 5107 (West 1991).  That is, the 
Board finds that he has presented a plausible claim.  The 
Board is also satisfied that all relevant facts have been 
properly developed and that no further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107 (West 1991).

In a January 1981 rating decision, entitlement to nonservice-
connected pension benefits was granted effective from March 
19, 1980.  The rate of the veteran's pension was based on his 
recent financial report showing that his family's income 
consisted solely of his wife's earned wages of $3540 
annually.  In a March 1981 letter, the veteran was notified 
of this action and of his obligation as a pension recipient 
to report all income and changes thereto.  In addition, 
enclosed with the letter was a VA Form 21-6896 which 
contained information concerning the veteran's rights to 
receive improved pension benefits, including notice of his 
obligation to promptly notify VA of any income or net worth 
changes.  Specifically, the Form 21-6896 notified him that, 
"The rate of pension paid to a veteran depends upon the 
amount of family income and the number of dependents" and 
"WHEN REPORTING INCOME, THE TOTAL AMOUNT AND SOURCE OF ALL 
INCOME RECEIVED SHOULD BE REPORTED."  

In an August 1981 financial report, the veteran indicated 
that his family's annual expected income for 1981 consisted 
of his wife's earned wages of $2065.  He further indicated 
that they expected to have no income in 1982.  Thereafter, 
the veteran reported that his wife terminated her job at the 
end of July 1981.  In September 1981, the RO adjusted the 
veteran's pension rate accordingly.  

In June 1986, June 1987, and June 1988, annual Eligibility 
Verification Reports (EVRs) were received from the veteran in 
which he indicated that his family had no income.  In 
February 1989, the veteran notified the RO of his wife's 
death and requested that his pension benefits be adjusted 
accordingly.  Thereafter, the RO adjusted the veteran's 
benefits.  At that time, the veteran was provided a VA Form 
21-8768.  This form informed him that he was obligated to 
provide prompt notice of any change in income or net worth 
and that a failure to provide such would result in the 
creation of an overpayment which would be subject to 
recovery.  It further stated that when reporting income, the 
total amount and source of all income received should be 
reported.

In June 1989, an EVR was received in which the veteran 
reported having no income.  In May 1990, the veteran reported 
that he had remarried.  In June 1990, the RO requested that 
the veteran submit his total family income information.  In 
August 1990, the veteran indicated that he did not want his 
wife included as a dependent on his pension award since they 
lived apart and kept their incomes separate.  Thereafter, the 
RO requested dependency information from the veteran in order 
to ascertain if he was married or separated and, if 
separated, if he was contributing to his wife's support.  In 
August 1990, the veteran again reported the name of his 
spouse and indicated that they were married, but had been 
separated since June 1990.  He indicated that he was paying 
her $15 per month in support monies.  In a September 1990 
letter, the RO notified the veteran that since he was paying 
his wife support monies, she was considered a dependent for 
pension purposes and information regarding her income was 
needed.  

Thereafter, in September 1990, the veteran indicated that he 
and his wife were separated and maintained separate incomes 
and separate bills.  The veteran stressed that he did not 
want his wife as a dependent on his award and that his wife 
did not depend on him for support.  The veteran also 
submitted his EVR in which he reported having no income.  In 
response, in September 1990, the RO indicated that the 
veteran's pension benefits were terminated effective June 1, 
1990, since he refused to furnish his wife's income 
information.  Thereafter, in September 1990, the veteran 
reported that his wife's income was $343 per month from a 
pension fund.  The veteran maintained that he did not know 
her exact income as they maintained separate incomes and 
expenses.  The veteran indicated that he had stopped paying 
his wife support monies in June 1990 and that they were 
"married in name only."  In October 1990, the veteran 
indicated that he had his wife lived together for one month, 
from May 29, 1990 to June 29, 1990, and, once they separated, 
no support money was paid.  

In October 1990, the RO advised the veteran that his pension 
benefits had been retroactively adjusted to reflect his 
wife's income for the one month period that the two of them 
resided together.  

In June 1991, an EVR was received from the veteran in which 
he indicated that he was married, but not living with his 
spouse, and had no income.  In June 1992, an EVR was received 
in which the veteran reported that he was not married and had 
no income.  In January 1993, the veteran reported that he 
began receiving benefits from the Social Security 
Administration.  Thereafter, in January 1993, his pension 
benefits were adjusted to reflect his receipt of benefits 
from the Social Security Administration.  

In June 1993, an EVR was received from the veteran in which 
he indicated that he was married, but not living with his 
spouse, and had $392 in income from the Social Security 
Administration.  In addition, he reported that he had 
contributed $1200 to his wife's support in the last year.  In 
a June 1993 letter, the RO indicated that the veteran's 
pension benefits would be suspended effective July 1, 1993, 
pending receipt of information clarifying his marital status 
to include information regarding support monies paid to his 
wife.  In July 1993, the veteran submitted a copy of his 
Divorce Decree showing that he and his wife divorced in 
December 1991.  In addition, the divorce decree showed that 
they last lived together on September 28, 1991.  The Board 
notes that the veteran had previously reported that they had 
last lived together in June 1990.  

In July 1993, an EVR was received in which the veteran 
reported that he was not married and had income of $392 
monthly from Social Security benefits.  In addition, in July 
1993 correspondence, the veteran indicated that the $1200 he 
previously reported as a support payment to his former wife 
was actually a gift.  He indicated that they were not married 
when he gave it to her and that he gave it to her to assist 
her in paying her bills.  

In June 1994, an EVR was received from the veteran in which 
the veteran reported that he was not married and had income 
of $402 monthly from Social Security benefits.  

In October 1994, the veteran testified at a personal hearing 
before a hearing officer at the RO with regard to disability 
compensation matters.  However, the Board notes that his 
former wife testified and was noted at that time to be his 
spouse.  Likewise, when the veteran testified at a personal 
hearing before a member of the Board with regard to 
disability compensation matters in June 1996, his former wife 
testified and was noted at that time to be his spouse.  The 
RO requested information regarding the veteran's marital and 
financial status.  

In June 1996, a VA Form 21-686c, Declaration of Status of 
Dependents, was received in which the veteran indicated that 
he had remarried his former spouse in August 1992.  Thus, 
almost four years had expired without any notification from 
the veteran that he had remarried.  In addition, the veteran 
reported that his wife had income of $345 from a pension fund 
and $300 from interest from a certificate of deposit.  In 
June 1996, statements were received from the veteran and his 
wife in which they indicated that the wife had a bank savings 
account which was for her own use and not for the veteran's 
use although his name was temporarily on the account for a 
short period of time.  In August 1996, the veteran reiterated 
that he had remarried his ex-wife.  In September 1996, 
further information was requested by the RO.  In September 
1996, the RO verified the veteran's Social Security benefits 
information.  

In October 1996, the veteran's pension benefits were adjusted 
to reflect his changed marital and financial status.  The 
veteran was informed that his benefits had been terminated 
effective July 1, 1990.  In October 1996, he was informed 
that an overpayment of $29, 713 had been created.  

In November 1996, a VA Form 21-686c, Declaration of Status of 
Dependents, was received in which the veteran indicated that 
he had remarried his former spouse in August 1992.  In 
addition, the veteran requested a waiver of the debt.  

In June 1997, the RO informed the veteran that it had been 
determined that he was not entitled to VA pension benefits as 
of June 1, 1990, at the end of the month of his first 
marriage to his wife because their combined income was 
excessive.  As previously noted, the Divorce Decree showed 
that they did in fact reside together during their first 
marriage until September 1991.  The RO further indicated that 
for a six month period in 1992, the veteran was entitled to 
benefits as a single veteran with no income.  As such, his 
benefits were not terminated during that period of time.  
Thereafter, from September 1, 1992, the veteran's wife's 
income was included as a part of family income and their 
combined income as of that date was excessive for pension 
benefits.  The adjusted amount of the overpayment was 
$26,417.60.

In November 1996, the veteran submitted a financial status 
report which showed that his family's monthly expenses 
exceeded their income.  However, the veteran indicated that 
his wife had a bank account in the amount of $35,000 which 
was only for her use.  In December 1997, an EVR was received 
from the veteran in which he indicated that he was married, 
but not living with his spouse, and had $436 in income from 
the Social Security Administration.  In addition, he reported 
that he had contributed $300 monthly to his wife's support in 
the last year.  In January 1998, a financial status report 
was received in which the veteran indicated that his family's 
income (to include his wife's income) exceeded their 
expenses.  The veteran indicated no liquid assets.  The 
veteran further indicated that he and his wife had separated, 
that he had no access to her money, and that he contributed 
$300 monthly to her support (out of his income of $435) only 
while they lived together.  Thereafter, in an EVR and in 
correspondence, the veteran indicated that he only had $435 
in income from Social Security benefits per month and that he 
currently paid $300 of that amount to his wife in support 
monies.  Thus, the veteran basically indicated that he had 
$135 per month to live on after paying his wife the $300.  
The veteran did not provide any evidence showing that he was 
required by a court to pay support monies.  

However, during a July 1998 VA examination report, the 
veteran indicated that he was residing with his wife.  Thus, 
for the purpose of this appeal, the Board finds that the 
veteran and his wife do actually reside together since this 
is what he last told the VA through the VA examiner.  This is 
the latest marital status information of record.  

The veteran's request for a waiver of the overpayment was 
referred to the Committee.  In June 1997, the Committee 
considered the veteran's claim for waiver.  The Committee 
made a specific determination that there was no fraud, 
misrepresentation, or bad faith on the veteran's part with 
respect to the creation of the overpayment at issue.  The 
Board agrees with this determination.  However, the Committee 
further determined that recovery of the overpayment of VA 
improved pension benefits in the amount of $26,417.60 would 
not be against equity and good conscience.  

In cases where there is no fraud, misrepresentation, or bad 
faith on the veteran's part with respect to the creation of 
the overpayment at issue and, therefore, waiver is not 
precluded pursuant to 38 U.S.C.A. § 5302(a) (West 1991), in 
order to dispose of the matter on appeal, the Board must 
determine whether recovery of the indebtedness would be 
against equity and good conscience, thereby permitting waiver 
under 38 U.S.C.A. § 5302(a) (West 1991) and 38 C.F.R. §§ 
1.963(a), 1.965(a) (1998).  The pertinent regulation in this 
case provides that the standard of "equity and good 
conscience" will be applied when the facts and circumstances 
in a particular case indicate a need for reasonableness and 
moderation in the exercise of the Government's rights.  38 
C.F.R. § 1.965(a) (1998).  The elements of equity and good 
conscience are as follows: (1) fault of debtor, where actions 
of the debtor contribute to creation of the debt; (2) 
balancing of faults, weighing fault of debtor against VA 
fault; (3) undue hardship, whether collection would deprive 
debtor or family of basic necessities; (4) defeat the 
purpose, whether withholding of benefits or recovery would 
nullify the objective for which benefits were intended; (5) 
unjust enrichment, failure to make restitution would result 
in unfair gain to the debtor; (6) changing position to one's 
detriment, reliance on VA benefits results in relinquishment 
of a valuable right or incurrence of a legal obligation. 

The first and second elements pertain to the fault of the 
debtor versus the fault of the VA.  After consideration of 
the record, the Board finds that the veteran was at fault for 
the creation of the debt at issue.  The veteran told the RO 
that he had his wife did not reside together from June 1990 
on, but the Divorce Decree showed that they did in fact 
reside together and, as such, her income should have been 
reported as part of his family income.  In addition, the 
veteran did not immediately notify the RO that he had 
remarried his ex-wife after that event occurred.  In doing 
so, he also failed to report her income as part of his family 
income.  In fact, a review of the record reflects that the 
veteran, whether deliberately or not, has engaged in a 
pattern of inconsistent reporting of both dependency and 
income matters.  His failure to report these accurately 
directly led to the creation of the overpayment, since VA, in 
calculating pension rates, must necessarily rely on the 
pension recipient himself to provide such information. 

 Based on the evidence of record, it is clear that the 
veteran had been fully notified of his responsibilities as a 
pension recipient with regard to notifying the VA of all 
marital and financial changes.  In addition, the veteran was 
very clearly informed that his wife, if residing with him or 
if she was in receipt of support monies, was considered a 
dependent for VA pension benefits, and her income was 
considered part of his income for VA pension benefits 
purposes.  As such, the veteran's failure to promptly and 
accurately notify the VA of his marital/financial status 
since June 1990 was the sole reason for the creation of the 
overpayment.  Accordingly, he is at fault in the creation of 
the overpayment.  The VA is not at fault.  

In regard to whether collection would defeat the purpose of 
the benefit and whether failure to collect would cause unjust 
enrichment to the debtor, the Board notes that pension is an 
income based program, paid to otherwise eligible veterans 
with requisite service.  Monthly rates are calculated on the 
basis of a recipient's countable family income and the number 
of dependents.  Because the veteran received benefits to 
which he was not entitled, as such, recoupment of those 
benefits would not defeat the purpose of the benefit and 
failure to recover the debt would cause unjust enrichment to 
the debtor, that is, money to which he was not entitled.  
Likewise, there is no indication that the veteran's reliance 
on VA benefits resulted in relinquishment of another valuable 
right.

The Board has also considered whether the veteran would 
suffer undue financial hardship if forced to repay the debt 
at issue.  The veteran maintains that he would suffer 
financial hardship and that all liquid assets belong to his 
wife.  According to the most recent information of record, 
the veteran and his wife are residing together.  In addition, 
according to the latest financial status report, which 
indicated both the veteran's and his wife's income, their 
monthly income exceeds their monthly expenses.  There is no 
showing that repaying the debt in monthly installments or 
otherwise would deprive the veteran and his wife of the basic 
necessities of life.  Thus, even without considering the 
wife's savings, although such savings are also considered as 
the veteran's savings as the two are married and living 
together, financial hardship is not shown.  In light of the 
foregoing, the Board is unable to conclude that there is 
financial hardship in this case.  

Accordingly, the Board concludes that the negative evidence 
outweighs the positive evidence and that the facts in this 
case do not demonstrate that the recovery of the overpayment 
would be against equity and good conscience.  38 U.S.C.A. § 
5107(b) (West 1991).



ORDER

The appeal is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals



 

